DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2 and 4-15 are pending, of which Claims 2, 9, 11, 12 and 14 are withdrawn from consideration as directed to a non-elected invention.  Claim 15 is newly added.  Claims 1, 4-8, 10, 13 and 15 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are moot in view of the amendments.  A new rejection has been submitted below to reflect the new limitations.
The claim amendments made to avoid interpretation under 35 USC 112(f) of certain claim limitations identified in the non-final Action dated 12/06/2021 are acknowledged and are considered sufficient to avoid such interpretation.  However, the amendment to recite “circuitry configured to” gave rise to the rejections under 35 USC 112(a) found below.
The previous rejections under 35 USC 112(b) are withdrawn in view of the claim amendments.  However, the amendment to include “circuitry configured to” gave rise to the rejections under 35 USC 112(b) found below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 10, 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, the specification fails to disclose “circuitry configured to: acquire a reflection-presence image including a specular reflection component from a subject; acquire a reflection-absence image from the subject, wherein the reflection-absence image does not include the specular reflection component; set a use rate of at least one of the reflection-presence image or the reflection- absence image in a synthesis process, wherein the use rate is set based on a luminance of the reflection-presence image; and execute the synthesis process to synthesize the reflection-presence image and the reflection-absence image” because the specification fails to disclose circuitry to perform the functions.  At best, paragraphs [0047] – [0052] state:
FIG. 2 is an explanatory diagram showing one example of a hardware configuration of the CCU5 in FIG. 1. The CCU5 includes, for example, a FPGA board 212, a CPU 22, GPU boards 231, 232, a memory 24, an IO controller 25, a recording medium 26, and an interface 27. In addition, the FPGA board 21, the CPU 22, and the GPU boards 231, 232 are connected via a bus 28, for example. The FPGA board 21 includes, for example, a FPGA (Field Programmable Gate Array), an input interface (input IF) in which an input image signal is input from the endoscope 2 in FIG. 1, and an output interface (output IF) that outputs an output image signal to the display device 9 in FIG. 1. In the input interface (input IF), the input image signal is input from an imaging element provided in the endoscope 2.

The CPU 22 and the GPU boards 231, 232 perform a variety of processes by executing various types of software such as associated software. The CPU 22 includes a processor. Each of the GPU boards 231, 232 includes a GPU (Graphics Processing Unit) and a DRAM (Dynamic Random Access Memory).

Various data such as data corresponding to the input image signal from the endoscope 2, the output image signal to the display device 9 and so on are stored in the memory 24. The CPU 22 serves to control writings and readings of various types of data to the memory 24.

The CPU 22 divides data stored in the memory 24, according to image data stored in the memory 24, processing capabilities of GPU boards 231, 232, and processing contents. Then, each GPU of the GPU boards 231, 232 implements a predetermined process to the data to be supplied after the division, and outputs the processed results to the CPU 22.

The 10 controller 25 serves to control transmission of signals between the CPU 22, and the recording medium 26 and the interface 27.

Moreover, the figures are devoid of circuit drawings or symbols used to communicate circuit components and include only labeled boxes leading to other labeled boxes with no description of what the boxes are comprised of nor how they might function electrically to perform the claimed function.  The only recitation of “circuit” in the disclosure is found at paragraph [0053] but this is unrelated to the claimed functions/elements in dispute and are listed among networking elements.
Applicant asserts at page 13 of the response filed 03/04/2022 (“the Reply”) that the claim amendments are made so as not to invoke interpretation under 35 USC 112(f) however Applicant does not provide support for the basis of the amendment as required by MPEP § 2111 which requires that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.  Emphasis added.  See also 37 CFR 1.75(d)(1).  
Therefore, since Claim 1 is newly amended, the support for the new limitation is not apparent and the Applicant has not pointed out where the limitation is supported, Claim 1 is rejected under 345 USC 112(a) for failing to comply with the written description requirement.  See MPEP § 2163.04 subsection (I)(B) (describing the findings examiner must set forth to establish a prima facie case for lack of written description).
Claims 4-8, 10, 13 and 15 are dependent from Claim 1, and therefore contain the deficient limitation of their parent claim. Accordingly, Claims 4-8, 10, 13 and 15 are rejected under 112, (a) at least for the same reason as their parent claim.
Claims 1, 4-8, 10, 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claim 1, the present invention does not enable one of ordinary skill in the art to make “circuitry configured to: acquire a reflection-presence image including a specular reflection component from a subject; acquire a reflection-absence image from the subject, wherein the reflection-absence image does not include the specular reflection component; set a use rate of at least one of the reflection-presence image or the reflection- absence image in a synthesis process, wherein the use rate is set based on a luminance of the reflection-presence image; and execute the synthesis process to synthesize the reflection-presence image and the reflection-absence image.”
A claim fails to meet the enablement requirement when the experimentation needed to make or use the invention is “undue” or “unreasonable.”  MPEP § 2164.01 (citing Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916)). The following factors may be considered when determining whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue:” 
(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims

In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
In this case, the inquiry into the Wands factors provide a preponderance of evidence of non-enablement: 
The nature of the invention, the state of the prior art, and the relative skill of those in the art. “The initial inquiry is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains. The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art.”  MPEP § 2164.05(a). Here, the claimed invention includes circuitry configured to: acquire a reflection-presence image including a specular reflection component from a subject; acquire a reflection-absence image from the subject, wherein the reflection-absence image does not include the specular reflection component; set a use rate of at least one of the reflection-presence image or the reflection-absence image in a synthesis process, wherein the use rate is set based on a luminance of the reflection-presence image; and execute the synthesis process to synthesize the reflection-presence image and the reflection-absence image.  The art provides particular details and the references disclosing how to accomplish the claimed functions of image acquisition for images that both contain and do not contain a specular reflection (e.g., CCD, CMOS) and using luminance to differentiate spectral reflectance as well as various synthesis processes to synthesize at least two images, each differing on the technical aspects thereof.  See e.g., US Patent Application no. 2017/0244876 to Ida et al (describing using a Lambert reflection model for correcting luminance defects based on noise in the synthesized image); nos. 2003/0011596 to Zhang et al. (describing creating a texture map to interpret spectral reflectance magnitude in a synthesized image and no. 1016/0205380 to Inoue et al. (describing image synthesis using weighted coefficients or using distance information to accomplish the calculations).
The quantity of experimentation necessary. Under this factor, the MPEP provides an example where a disclosure of an electrical circuit apparatus, depicted in the drawings by block diagrams with functional labels, was held to be non-enabling, in part because there was no indication in the specification as to whether the parts represented by boxes were “off the shelf” or must be specifically constructed or modified for applicant’s system. MPEP § 2164.06(a)(I.) 13. (citing In re Gunn, 537 F.2d 1123, 1129, 190 USPQ 402, 406 (CCPA 1976)). Likewise, in this case, the Applicants disclosure provides little more than boxes labeled “CPU” “processor” “FPGA” (FIG. 2).  The specification does not even provide an example of an existing circuit that one could purchase for use with the claimed system, let alone a description of how to construct an FPGA or an ASIC designed to perform the function nor a listing of circuitry components.
The amount of direction or guidance presented. The only guidance provided in the written description is with regard to the synthesis ratio in paragraphs [0090] - [0092] which discuss general relationships between luminance and reflection in an image and image syntheses.  Applicant fails to provide any instructions or even the necessary components for making circuitry that can perform the claimed functions of acquire a reflection-presence image including a specular reflection component from a subject; acquire a reflection-absence image from the subject, wherein the reflection-absence image does not include the specular reflection component; set a use rate of at least one of the reflection-presence image or the reflection- absence image in a synthesis process, wherein the use rate is set based on a luminance of the reflection-presence image; and execute the synthesis process to synthesize the reflection-presence image and the reflection-absence image.
The presence or absence of working examples. The specification does not contain any working examples.
The breadth of the claims.  With respect to this factor, the MPEP guides that “the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims.” MPEP § 2164.08 (citing AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244 (Fed. Cir. 2003) In re Moore, 439 F.2d 1232, 1236 7 (CCPA 1971)). In other words, there should be a “reasonable correlation” between the scope of enablement and the scope of the claims. MPEP § 2164.08.  Independent Claim 1 is not limited to any one embodiment of circuitry.  In contrast, the “configured to” language makes the claim so broad that it reasonably encompasses any and all circuits that are capable of executing the claimed functions of acquire a reflection-presence image including a specular reflection component from a subject; acquire a reflection-absence image from the subject, wherein the reflection-absence image does not include the specular reflection component; set a use rate of at least one of the reflection-presence image or the reflection- absence image in a synthesis process, wherein the use rate is set based on a luminance of the reflection-presence image; and execute the synthesis process to synthesize the reflection-presence image and the reflection-absence image.  In contrast, the specification fails to provide a single example out of the infinite possible circuits that are within the scope of the “configured to” language.
Based on the above factual findings, the Examiner finds that the Applicant failed to provide sufficient information regarding the subject matter of Claim 1 so as to enable one skilled in the pertinent art to make and use the claimed invention for at least the reason that experimentation needed to make or use the invention is “undue” or “unreasonable,”   Accordingly, Claim 1 is also rejected under § 112, first paragraph for lack of enablement.
Claims 4-8, 10, 13 and 15 are dependent from Claim 1, and therefore contain the deficient limitation of their parent claim. Accordingly, Claims 4-8, 10, 13 and 15 are rejected under 112, (a) at least for the same reason as their parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US PG PUB 2014/0300721; hereinafter “Imamura”) in view of Ichikawa (US Pat. No. 5,917,957; hereinafter “Ichikawa”).
As to Claim 1, Imamura discloses an endoscope device (e.g., paragraph [0073]), comprising: circuitry configured to: 
acquire a reflection-presence image (e.g., one of S101, S102, S103) including a specular reflection component from a subject (e.g., Fig. 3, paragraph [0052], [0053], [0059]);
acquire a reflection-absence image from the subject, wherein the reflection-absence image does not include the specular reflection component (e.g., OS2, Fig. 3, S104, paragraph [0052], [0054], [0060]);
set a use rate (e.g., examiner notes “use rate” is undefined in the specification but one example of the use rate is shown in Fig. 15a which describes binarizing the image data based on threshold values and luminance, see e.g., para 90; accordingly “user rate” is interpreted herein for the purposes of examination as binarizing the image data based on threshold values and luminance) of at least one of the reflection-presence image or the reflection- absence image in a synthesis process (e.g., paragraph [0063], [0066], [0067]), wherein the use rate is set based on a luminance (e.g., greyscale values) of the reflection-presence image (e.g., paragraph [0066]); and 
execute the synthesis process to synthesize the reflection-presence image and the reflection-absence image (e.g., paragraph [0067]), wherein 
the execution of the synthesis process is based on the set use rate (e.g., paragraph [0066]).
Imamura is silent regarding how the use rate is set; however, there are known processes in the art that determine if certain luminance information has been captured by using a method for extracting a known shaded area and specular reflection area, for example, threshold processing of the luminance information.
For example, Ichikawa is directed to image processing and more specifically to threshold processing of luminance information for image syntheses to generate image data (col. 2, ll. 27-39).  Ichikawa broadly teaches binarizing the image data based on threshold values and luminance (col. 6, l. 17 – col. 7, l. 13).  Accordingly, Ichikawa teaches setting the use rate of a reflection-presence image lower than the use rate of an reflection-absence image based on a luminance of the reflection-presence image that is higher than a first threshold (e.g., col. 3, ll. 12-22 and col. 6, ll. 17-51 “The differential image data are stored in the differential image memory 6. In the differential image data, the data of a region such as a white defect whose luminance is higher than shading are of a positive value, and the data of a region such as a black defect whose luminance is lower than shading are of a negative value”), and setting the use rate of the reflection-presence image higher than the use rate of the reflection-absence image based on the luminance of the reflection-presence image that is lower than the first threshold (e.g., col. 3, ll. 12-22 and col. 7, 1-13).
It would have been prima facie obvious to one having ordinary skill in the art to provide the technique threshold processing of image data as taught by Ichikawa for the advantage of using a known method in a predictable way and as a known method or removing defects based on light interference in image data (col. 5, ll. 4-12 of Ichikawa).
As to Claim 4, Imamura and Ichikawa disclose the endoscope device according to claim 1, as discussed above.
Ichikawa is relied upon for teaching the threshold processing techniques based on luminance and Ichikawa further teaches wherein, based on a difference between the luminance of the reflection-presence image and a luminance of the reflection-absence image, the circuitry is further configured to execute the synthesis process such that the use rate of the reflection-presence image is lower than the use rate of the reflection-absence image in a case where the difference is larger than a second threshold (e.g., second threshold “Td” col. 7, ll. 17-51).
It would have been prima facie obvious to one having ordinary skill in the art to provide the technique threshold processing of image data as taught by Ichikawa for the advantage of using a known method in a predictable way and as a known method or removing defects based on light interference in image data (col. 5, ll. 4-12 of Ichikawa).
As to Claim 5, Imamura and Ichikawa disclose the endoscope device according to claim 1, as discussed above.
Ichikawa is relied upon for teaching the threshold processing techniques based on luminance and Ichikawa further teaches wherein the circuitry is further configured to set the luminance of the reflection-absence image equal to the luminance of the reflection-presence image (e.g., col. 6, ll. 17-39 “In the labeling process, the binary image data are scanned, and if pixels having a value "1" are present in the vicinity of a pixel having a value "1", then those pixels are assigned the same label (number)”).
It would have been prima facie obvious to one having ordinary skill in the art to provide the technique threshold processing of image data as taught by Ichikawa for the advantage of using a known method in a predictable way and as a known method or removing defects based on light interference in image data (col. 5, ll. 4-12 of Ichikawa).
As to Claim 6, Imamura and Ichikawa disclose the endoscope device according to claim 1, as discussed above.
Ichikawa is relied upon for teaching the threshold processing techniques based on luminance and the threshold processing in Ichikawa in on a pixel by pixel basis such that Ichikawa further teaches the circuitry is further configured to execute the synthesis process for each area or each pixel of an image (e.g., Fig. 3, col., ll. 44-56).
It would have been prima facie obvious to one having ordinary skill in the art to provide the technique threshold processing of image data as taught by Ichikawa for the advantage of using a known method in a predictable way and as a known method or removing defects based on light interference in image data (col. 5, ll. 4-12 of Ichikawa).
As to Claim 7, Imamura and Ichikawa disclose the endoscope device according to claim 1, as discussed above.
Imamura further discloses a first polarizer (e.g., PL1, Fig. 1, paragraph [0048]) configured to: change light emitted from a light source unit to linearly polarized light (e.g., paragraph [0048], disclosing polarization filter PL1 has a first polarization axis which is parallel to a first direction); and cause the linearly polarized light to be incident on the subject (see Fig. 1 illustrating the polarized light directed to the depicted subject Ob and paragraph [0056] disclosing the object Ob is irradiated with only a light beam that oscillates parallel to the first polarization axis); and 
a second polarizer (e.g., PL2, Fig. 3, paragraph [0054]) configured to transmit a light beam reflected from the subject (e.g., paragraphs [0057] and [0058] disclosing the diffuse reflection which is the light reflected from the skin), wherein the second polarizer has a different polarization angle from the first polarizer (e.g., paragraph [9954] “The second polarization axis intersects at right angles with the first polarization axis of the first polarization filter provided for the polarized light source Qa” and also see Fig. 3).
As to Claim 8, Imamura and Ichikawa disclose the endoscope device according to claim 7, as discussed above.
Imamura further discloses wherein a polarization angle of the second polarizer is orthogonal to a polarization angle of the first polarizer (e.g., paragraph [9954] “The second polarization axis intersects at right angles with the first polarization axis of the first polarization filter provided for the polarized light source Qa” and also see Fig. 3).
As to Claim 10, Imamura and Ichikawa disclose the endoscope device according to claim 7, as discussed above.
A different embodiment of Imamura teaches wherein the second polarizer is in a polarization pixel of a plurality of pixels (e.g., Pa4, Fig. 10b, paragraph [0097]), the circuitry is further configured to: 
acquire the reflection-presence image corresponding to a normal pixel in which the second polarizer is absent (e.g., Fig. 10a, at least one of S101, S102, and S103, paragraph [0098]);
acquire the reflection-absence image corresponding to the polarization pixel in which the second polarizer is present (e.g., Fig. 10a, S104, paragraph [0098]).
It would have been prima facie obvious to one having ordinary skill in the art to embed the polarization filter within a pixel on an imaging device as taught by the embodiment of Imamura or the advantage of using a known method to filter light and additionally, to provide an imaging system that can get simultaneously an ordinary color image and a color image as well as providing a smaller imaging device (paragraph [0100] of Imamura).
As to Claim 13, Imamura and Ichikawa disclose the endoscope device according to claim 1, as discussed above.
Imamura discloses at paragraph [0073] the imaging system can also be used effectively in an endoscope which are known to have an insertion portion that is a long tube for insertion into a patient.  It would have been an obvious matter of design choice to direct the incoming light parallel with the insertion portion of the endoscope and to capture the reflected light also as a beam parallel with the insertion portion of the endoscope (as evidenced by prior art reference US PG PUB 2012/0147165 to Yoshino et al., Fig. 9, not relied upon here since the claims do not require the teaching reference for the rejection) such that the claim limitation requiring an optical axis of a light beam incident on the subject is parallel to an optical axis of a light beam reflected from the subject is rendered obvious.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not tech or reasonably suggest the circuitry is further configured to: compute a difference between the luminance of the reflection-presence image and a luminance of the reflection-absence image; extract a specular reflection image based on the computed difference between the luminance of the reflection-presence image and the luminance of the reflection-absence image; multiply the extracted specular reflection image by at least one coefficient to output a resultant image; add the resultant image and the reflection-absence image; and output a synthesized image based on a result of the addition of the resultant image and the reflection-absence image.  
The closest prior art is Ichikawa (US Pat. No. 5,917,957; hereinafter “Ichikawa”).  Ichikawa does not disclose or render obvious the circuitry is further configured to extract a specular reflection image based on the computed difference between the luminance of the reflection-presence image and the luminance of the reflection-absence image; multiply the extracted specular reflection image by at least one coefficient to output a resultant image; add the resultant image and the reflection-absence image, nor would it have been obvious to do so in view of the combination of Ichikawa and Imamura.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 2010/0283883 to Sato et al. disclosing image synthesis on a pixel by pixel bases for noise correction using specular reflection and multiple polarizers
US PG PUB 2012/0249752 to Baba disclosing image synthesis on a pixel by pixel bases for noise correction using specular reflection and multiple polarizers
US PG PUB 2017/0046819 to Sambongi et al. disclosing image syntheses using specular reflection on a pixel by pixel basis using threshold processing and creating difference images for synthesis

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624. The examiner can normally be reached Monday - Friday 11am - 3pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.F./Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        05/09/2022